DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/11/2022.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

	
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. The applicant asserts that Viswanathan does not disclose the pulses to a first group of electrodes having a voltage that is different from the pulses to a second group of electrodes. However, in paragraph [0103] of Viswanathan, the reference discloses that one electrode pair is configured as an anode and another electrode pair is configured as a cathode. This means that one electrode pair receives pulses with a positive voltage, while the other electrode pair receives pulses with a negative voltage. Therefore, the voltage of the pulses to the first group of electrodes must be different than the voltage of the pulses to the second group of electrodes. Thus, the applicant’s arguments are not persuasive and, with the amendments, claims 1 and 11 and still rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Viswanathan.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claim 12, line 1: “the electrodes” should read –the multiple electrodes--; and
Claim 13, line 1: “the electrodes” should read –the multiple electrodes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Viswanathan et al., US 20180085160, herein referred to as "Viswanathan".
Regarding claim 1, Viswanathan discloses a system (Figure 1: ablation system 100), comprising: a catheter (Figure 8A: catheter shaft 810) comprising: an expandable frame (Figure 8A: splines 814), coupled to a distal end of the catheter (Figure 8A: splines 814 are coupled to the distal end of catheter shaft 810); and multiple electrodes (Figures 8A-8B: electrodes 816, 818, 820, and 822), which are disposed on the expandable frame in a radial geometry (Figure 8B); a switching assembly ([0071]-[0072]), which is electrically connected to the catheter (Figure 1: apparatus 120, which includes processor 124 and signal generator 122, which comprise the switching assembly, is connected to ablation device 110), and is configured to electrically short electrodes within a first group of electrodes (Figure 8B: adjacent electrodes 816 and [0071] and [0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein.”), electrically short electrodes within a second group of electrodes (Figure 8B: adjacent electrodes 818 and [0071] and [0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein.”), electrically short electrodes within a third group of electrodes (Figure 8B: adjacent electrodes 820 and [0071] and [0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein.”), and electrically short electrodes within a fourth group of electrodes of the multiple electrodes (Figure 8B: adjacent electrodes 822 and [0071] and [0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein.”), the first, second, third, and fourth groups of electrodes being disjoint from one another ([0103]: “Each spline wire (817, 819, 821, 823) electrically couples a pair of adjacent electrodes (816, 818, 820, 822) on different splines. In some embodiments, each coupled electrode pair may be electrically isolated from each other. In some embodiments, the coupled electrode pair may be configured with a common polarity… Each coupled electrode pair may be independently addressable.”); a pulse generator (Figure 1: signal generator 112) configured to produce at least (i) a first set of one or more ablation pulses between the first group of electrodes and the second group of electrodes ([0071]: “Voltages may be applied to a selected subset of the electrodes, with independent subset selections for anode and cathode electrode selections.” And [0103]), and (ii) a second set of ablation pulses between the third group of electrodes and the fourth group of electrodes ([0071]: “Voltages may be applied to a selected subset of the electrodes, with independent subset selections for anode and cathode electrode selections.” And [0103]), the second set of one or more ablation pulses having a voltage different from the first set of one or more ablation pulses ([0075]: “Based on the pacing signal, an indication of a voltage pulse waveform may be selected, computed, and/or otherwise identified by the processor (124) and generated by the signal generator (122).” And [0200]: “A voltage pulse waveform having a hierarchical structure may be applied across different anode-cathode subsets (optionally with a time delay).” And Figure 14); and a processor (Figure 1: processor 124), which is configured, for first, second, third, and fourth groups of electrodes (Figures 8A-8B: electrodes 816, 818, 820, and 822), to control the switching assembly to electrically short the electrodes within each of the first, second, third, and fourth groups ([0015] and [0071]), and to control the pulse generator to apply the first set of one or more ablation pulses and the second set of one or more ablation pulses when the multiple electrodes are placed in contact with a target biological tissue ([0073]: “The processor (124) may incorporate data received from memory (126), cardiac stimulator (128), and pacing device (130) to determine the parameters (e.g., amplitude, width, duty cycle, etc.) of the pulse waveform to be generated by the signal generator (122).” And [0078] and [0197]: “In other embodiments, voltage pulse waveforms as described herein may be selectively delivered to electrode subsets such as anode-cathode subsets for ablation and isolation of the pulmonary vein. For example, a first electrode of a group of electrodes may be configured as an anode and a second electrode of the group of electrodes may be configured as a cathode.”).
Regarding claim 4, Viswanathan discloses the system according to claim 1, wherein the electrodes (Figures 8A-8B: electrodes 816, 818, 820, and 822) are disposed between a vertex of the expandable frame (Figure 8A: vertex of the expandable frame is at the proximal end of set of splines 814) and a coupling point between the expandable frame and the distal end of the catheter (Figure 8: electrodes 816, 818, 820, and 822are between a vertex of the expandable frame and distal cap 812).
Regarding claim 6, Viswanathan discloses the system according to claim 1, wherein, when placed in contact with the target tissue, the multiple electrodes are configured to sense electrical signals from an organ ([0012] and [0076]).
Regarding claim 7, Viswanathan discloses the system according to claim 6, wherein the organ comprises a patient heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein the sensed electrical signals comprise intra-cardiac electrical signals for mapping the patient heart ([0076]).
Regarding claim 8, Viswanathan discloses the system according to claim 1, wherein the bipolar ablation energy comprises one or more irreversible electroporation (IRE) pulses ([0004]).
Regarding claim 11, Viswanathan discloses a method (Figure 1: ablation system 100), comprising: inserting into a patient organ ([0074]), a catheter (Figure 8A: catheter shaft 810) comprising: an expandable frame (Figure 8A: splines 814), coupled to a distal end of the catheter  (Figure 8A: splines 814 are coupled to the distal end of catheter shaft 810), and multiple electrodes (Figures 8A-8B: electrodes 816, 818, 820, and 822), which are disposed on the expandable frame in a radial geometry (Figure 8B); placing at least some of the electrodes in contact with a target tissue of the organ ([0074]); for first (Figure 8B: adjacent electrodes 816 and [0103]: “Each coupled electrode pair may be independently addressable.”), second (Figure 8B: adjacent electrodes 818 and [0103]: “Each coupled electrode pair may be independently addressable.”), third (Figure 8B: adjacent electrodes 820 and [0103]: “Each coupled electrode pair may be independently addressable.”), and fourth disjoint groups of the electrodes (Figure 8B: adjacent electrodes 822 and [0103]: “Each coupled electrode pair may be independently addressable.”), electrically shorting between electrodes of the multiple electrodes within each of the first, second, third, and fourth groups ([0015] and [0071]); and applying a first set of one or more ablation pulses between the first group and the second group ([0071]: “Voltages may be applied to a selected subset of the electrodes, with independent subset selections for anode and cathode electrode selections.” And [0103]), and a second set of ablation pulses between the third group the fourth group ([0071]: “Voltages may be applied to a selected subset of the electrodes, with independent subset selections for anode and cathode electrode selections.” And [0103]), the second set of one or more ablation pulses having a voltage different from the first set of one or more ablation pulses ([0075]: “Based on the pacing signal, an indication of a voltage pulse waveform may be selected, computed, and/or otherwise identified by the processor (124) and generated by the signal generator (122).” And [0200]: “A voltage pulse waveform having a hierarchical structure may be applied across different anode-cathode subsets (optionally with a time delay).” And Figure 14)
Regarding claim 13, Viswanathan discloses the method according to claim 11, wherein the  electrodes (Figures 8A-8B: electrodes 816, 818, 820, and 822) are disposed between a vertex of the expandable frame (Figure 8A: vertex of the expandable frame is at the proximal end of set of splines 814) and a coupling point between the expandable frame and the distal end of the catheter (Figure 8: electrodes 816, 818, 820, and 822are between a vertex of the expandable frame and distal cap 812).
Regarding claim 15, Viswanathan discloses the method according to claim 11, further comprising sensing electrical signals from the organ ([0012] and [0076]).
Regarding claim 16, Viswanathan discloses the method according to claim 15, wherein the patient organ comprises a patient heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein sensing the electrical signals comprises sensing intra-cardiac electrical signals for mapping the patient heart ([0076]).
Regarding claim 17, Viswanathan discloses the method according to claim 11, wherein applying the bipolar ablation energy comprises applying, to the target tissue, one or more irreversible electroporation (IRE) pulses ([0004]).
Regarding claim 20, Viswanathan discloses the method according to claim 11, wherein the organ comprises heart ([0076]: “a diagnostic device (e.g., mapping catheter) may be configured for receiving electrophysiology data (e.g., ECG signals) of a heart chamber”), and wherein applying the one or more bipolar ablation energy ([0189]: “For example a biphasic signal may be applied to ablate tissue.”) comprises treating arrhythmia in the heart by applying the one or more bipolar ablation energy to the target tissue of the heart ([0227]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Viswanathan (Figures 8A-8B) in view of Embodiment B of Viswanathan (Figure 2).
Regarding claims 2 and 12, Embodiment A of Viswanathan discloses the system according to claim 1 and the method according to claim 11, respectively, but does not disclose a system or method wherein at least one of the multiple electrodes is disposed along an axis of the catheter.
However, Embodiment B of Viswanathan discloses a system and method wherein at least one of the multiple electrodes (Figure 2: electrodes 212) is disposed along an axis of the catheter (Figure 2: catheter 210 and [0081]: “The distal portion of the catheter (210) may include a set of electrodes (212)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system and method disclosed by Embodiment A of Viswanathan with electrodes disposed along an axis of the catheter as disclosed by Embodiment B of Viswanathan so that the electrodes can contact an inner radial surface of a lumen ([0081]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Krimsky et al., US 20200398048, herein referred to as "Krimsky".
Regarding claim 3, Viswanathan discloses the system according to claim 1, but does not disclose a system wherein the switching assembly comprises a mechanical switch or an electronic switch.
However, Krimsky discloses a system (Figure 1: pulmonary tissue modification system) wherein the switching assembly ([0013]: “switches to individually provide an electric signal of the pulsed electric field energy to each of the at least one additional electrodes”) comprises a mechanical switch or an electronic switch ([0080]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Viswanathan with a switching assembly that comprised an electronic switch as disclosed by Krimsky to prioritize energy delivery through each of the at least one additional electrode when provided the electric signal so as to create an additional treatment area corresponding to each of the at least one additional electrodes (Krimsky [0013]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Viswanathan (Figures 8A-8B) in view of Embodiment C of Viswanathan (Figure 10).
Regarding claims 5 and 14, Embodiment A of Viswanathan discloses the system according to claim 1 and the method according to claim 11, respectively, but does not disclose a system or method wherein the expandable frame comprises a balloon or a basket.
However, Embodiment C of Viswanathan discloses a system and method wherein the expandable frame (Figure 10: first balloon 1012 and [0186]: “first balloon (1012) in an expanded (e.g., inflated) configuration”) comprises a balloon or a basket (Figure 10: first balloon 1012).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system and method disclosed by Embodiment A of Viswanathan with an expandable frame that comprises a balloon as disclosed by Embodiment C of Viswanathan to deliver energy to ablate tissue by irreversible electroporation ([0186]).

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Lucke et al., US 20190298994, herein referred to as "Lucke".
Regarding claims 21 and 22, Viswanathan discloses the system according to claim 1 and the method according to claim 11, respectively, but does not disclose a system or method wherein the second set has a frequency different from the first set.
However, Lucke discloses a system and method wherein the second set has a frequency different from the first set ([0098]: “second set has a frequency different from the first set”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system and method disclosed by Viswanathan so that the second set has a frequency different from the first set as disclosed by Lucke so that the system and method can perform both high-frequency ablation, which may produce sub-surface heating at a rate that exceeds surface heating at the tissue-electrode interface, and low-frequency ablation, which may be greater in magnitude (Lucke [0082]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Viswanathan (Figures 8A-8B) in view of Embodiment D of Viswanathan (Figures 28A-28E).
Regarding claim 23, Embodiment A of Viswanathan discloses the system according to claim 1, wherein the processor (Figure 1: processor 124) is further configured to: receive intra-cardiac signals of the target biological tissue from the multiple electrodes ([0076]). Embodiment A of Viswanathan does not explicitly disclose a system wherein the processor is further configured to select electrodes for the first, second, third, and fourth groups of electrodes based at least in part on the intra-cardiac signals.
However, Embodiment D of Viswanathan discloses a system wherein the processor (Figure 1: processor 124) is further configured to select electrodes for the first, second, third, and fourth groups of electrodes based at least in part on the intra-cardiac signals ([0166]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Embodiment A of Viswanathan so that the processor is further configured to select electrodes for the first, second, third, and fourth groups of electrodes based at least in part on the intra-cardiac signals as disclosed by Embodiment D of Viswanathan to ensure ablation is complete ([0166]).
Regarding claim 24, Embodiment A of Viswanathan discloses the method according to claim 15, but does not explicitly disclose a method comprising selecting electrodes for the first, second, third, and fourth groups based at least in part on the electrical signals from the organ.
However, Embodiment D of Viswanathan discloses a method comprising selecting electrodes for the first, second, third, and fourth groups based at least in part on the electrical signals from the organ ([0166]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Embodiment A of Viswanathan so that it includes selecting electrodes for the first, second, third, and fourth groups based at least in part on the electrical signals from the organ as disclosed by Embodiment D of Viswanathan to ensure ablation is complete ([0166]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794